DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 18-20) in the reply filed on 12/30/2020 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaus et al (EP 2676633 A1).
As per claim 18, Klaus discloses a method of fabricating an orthodontic appliance (Abstract; Paragraph [0001]; Claims 13, 14, 16), the method comprising: providing a polymer precursor solution to a rapid prototyping machine (Paragraph [0001]), the polymer precursor solution comprising a monomer or oligomer (Paragraph [0001]), a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klaus et al, as provided above, in further view of University of Washington (WO 2016/036976 A1, herein after Washington).
As per claim 19, Klaus discloses the method of claim 18, but Klaus does not disclose wherein the polymer precursor solution is configured to form a polymer via ring opening metathesis polymerization (ROMP). Washington discloses wherein the polymer precursor solution is configured to form a polymer via ring opening metathesis polymerization (ROMP) (Page 44, Lines 27-33). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily incorporated polymeric forming process associated with producing a dental appliance, as previously disclosed by Washington, within the method of producing a polymeric dental appliance through use of a rapid prototyping process, as previously disclosed by Klaus, in order to enable living polymerizations and providing polymers of narrow dispersity (Washington; Page 1, Lines 11-19).
As per claim 20, Klaus and Washington, in combination, disclose the method of claim 19, and Washington further discloses wherein the monomer or oligomer comprises 1,5-cydooctadiene, dicyclopentadiene (Page 4, Lines 10-11), 5-ethylidene-2-norbomene, or a mixture thereof. It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily incorporated polymeric forming process associated with producing a dental appliance through the use of specific olefins, as previously disclosed by Washington, within the method of producing a polymeric dental appliance through use of a rapid prototyping process, as .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2014/0370318 A1 pertains to in-mold coating of romp polymers, including preparation of dental component ([0004], see cl 3 for material); similarly see US 2014/0249325 A1 ([0005] material used in dental restoration, claim 9 for materials such as cyclohexadiene).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743